03/18/2019
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         Assigned on Briefs February 1, 2019

       ANGELA CHARLENE IVESON v. JEFFREY WAYNE IVESON

                Appeal from the Chancery Court for Sumner County
                 No. 2008D-247    Louis W. Oliver, III, Chancellor


                            No. M2018-01031-COA-R3-CV


This appeal concerns a post-divorce effort to modify a residential parenting schedule.
Angela Charlene Iveson (“Mother”) filed a petition against ex-husband Jeffrey Wayne
Iveson (“Father”) in the Chancery Court for Sumner County (“the Trial Court”) seeking
to modify the permanent parenting plan applicable to their minor daughter (“the Child”).
The petition proceeded to a bench trial. Afterward, the Trial Court entered an order
reducing and restricting Father’s parenting time as well as increasing his child support
obligation. Father appeals to this Court, arguing, among other things, that the restrictions
placed upon his parenting time are unwarranted and that the Trial Court erred by using
his income for the most recent one year rather than a three year average of his income for
child support purposes. We find that the Trial Court’s decisions with respect to these
discretionary issues have a sufficient evidentiary basis and are consistent with applicable
law. Thus, the Trial Court did not abuse its discretion. We, therefore, affirm the
judgment of the Trial Court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                 Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which FRANK G.
CLEMENT, JR., P.J., M.S., and KENNY W. ARMSTRONG, J., joined.

Thomas F. Bloom, Nashville, Tennessee, for the appellant, Jeffrey Wayne Iveson.

Laura A. Potteiger, Gallatin, Tennessee, for the appellee, Angela Charlene Iveson.
                                       OPINION

                                      Background

       Mother and Father divorced in July 2009. Three minor children were born of the
marriage. Two older boys have since aged out. Only the status of the Child, born
January 2003, remains at issue. Under the original permanent parenting plan, Father
retained custody of the two boys and Mother the Child.

       The parties maintained a complicated relationship post divorce. Father married
Sandra Jackson (“Stepmother”), a licensed practical nurse, in August 2011. For her part,
Mother got engaged in 2012, but later ended that relationship. Things became rocky on
Father’s side, as well. At one point, Stepmother filed for divorce from Father. Mother
and Father, although divorced, temporarily renewed their relationship. Father and
Stepmother later reconciled. In June 2016, Mother filed her petition to modify the
parenting plan and child support in the Trial Court.

        This matter was tried in January 2018, and we will quote the testimony most
pertinent to the issues raised on appeal. A central point of contention at trial was
Mother’s position, backed by the Child’s testimony, that Stepmother and her daughter
(“Stepsister”) were negative forces in the Child’s life, and that this justified some
restriction of Father’s parenting time. Father testified adamantly against that view.
Regarding Father’s alleged failure to exercise parenting time, Mother testified:

      Q. So let’s fast forward a little bit over those next few years. At the time of
      -- when you filed this petition in 2016, what was the status quo at that point
      with visitation with [the Child]? How often was she going over to --
      A. She wasn’t going over there at all.
      Q. Okay. Now, you swore in your petition that you’ve estimated about six
      days of parenting time that he’d exercised in the previous year?
      A. Maybe.
      Q. You think that’s being generous?
      A. Yes. That would probably be like your holidays, if he showed up to get
      her or came by the house to eat dinner with us.

       Testifying as to Stepmother’s alleged temper problem, Mother recounted examples
of Stepmother’s conduct:

      Q. Has [Father] ever told you that [Stepmother] was angry or otherwise
      distraught with the children?
      A. Yes, he has. Yes.
                                            -2-
Q. How often?
A. Many times. He said -- he would tell me how she wasn’t a mother; that
she was a friend. She has no control over her daughter. I try to explain to
him and show him some of the posts that [Stepsister] would put online to
let him know what was going on over there. And he would tell me how he
would throw kids out of that house in the middle of the night all the time;
that it wasn’t appropriate over there.
Q. Do you recall any additional instances that you saw in interactions
between [Stepmother] or [Stepsister] and [the Child] that you personally
witnessed?
A. Eighth-grade recognition night, we were supposed to go out and be
recognized with [the Child].
Q. And what was that?
A. That would have been her eighth-grade year, last football game. She’s
in ninth grade now. So that was ’16. October of ’16 or so.
Q. And what was this recognition night?
A. They were -- of course, she was in eighth grade, and she was graduated.
She’s a cheerleader. So it was to be recognized for being a cheerleader
through middle school. And they walk out on the field, and they introduce
the kids and the parents. And then, you know, everybody in the stands clap
for them. And -- and it’s over.
Q. Now, tell us about -- you said that you had seen some kind of interaction
between [the Child] and [Stepmother]?
A. Yes. When [the Child] got there -- there was a series of text messages
between [Stepmother] and [the Child] the night before about coming to the
game. [The Child] asked nicely several times, can it just be my mom and
my dad. Because [Stepmother] very rarely would ever be around, you
know. She showed up. They all showed up for the night, the game. And
when we got there, the principal said it was all [the Child’s] decision on
what she wanted to do. And she chose not to be recognized that night. She
sat to the side. Was very upset because of the fact -- what was going on.
And then when it was done, she walked over to her cheer bag to get her
pompoms out because they were supposed to get in line. And [Father] and
[Stepmother] walked up to the fence at that point, and there was pointing of
the fingers, almost down in her face. You could hear that she was yelling.
And then they were out of there.
THE COURT: Who was yelling?
THE WITNESS: [Stepmother] was yelling at [the Child], asking her,
“What would God do to you?” We go to church. We’re religious people.
We believe in prayer. And she was pointing fingers and, “What would God
do to you for you doing this to your dad?”
                                    -3-
     Regarding health insurance for the Child, the basis for another issue on appeal,
Mother testified:

      Q. You also propose in this proposal that the father maintain health
      insurance on [the Child], as he was previously ordered to do?
      A. Correct.
      Q. And you also propose that any uncovered reasonable and necessary
      medical expenses be paid by the father?
      A. Correct.
      Q. Okay. Why do you believe that that is reasonable and in [the Child’s]
      best interest?
      A. Because when we first got divorced, the way his insurance was, the -- he
      had, like, an has account, but it’s through Blue Cross Blue Shield. The
      money always sat there. So when they would go to the doctor, it was a high
      deductible plan, but Nissan would put money into this has-type account.
      And Blue Cross Blue Shield -- whatever balance wasn’t paid, Blue Cross
      Blue Shield would use that money to pay it. My kids aren’t sickly, so we
      didn’t have doctor bills. And then at some point it’s changed. I wasn’t
      notified. I was given a new card last year -- April of last year, she broke
      her finger. And I had picked up insurance on her because I wasn’t getting
      the insurance information from him. And at that point he actually ended up
      texting my son pictures of the current insurance card and the current
      prescription card. The insurance has changed, and it leaves huge bills now,
      using the high deductible they’ve -- at some point it got shut down to where
      they are not using -- [Father] is not using this has account where Blue Cross
      Blue Shield just automatically does it. What happens now is, they have a
      card that they have. The insureds have a card that they use for any amounts
      for the insurance -- you know, after the insurance has paid that’s supposed
      to be paid by this card. But I do not have access to that card. I did not find
      out about that until a phone call -- I called Blue Cross Blue Shield last year
      to find out what was going on.
      Q. So at the time of the divorce --
      A. Uh-huh.
      Q. -- how many medical bills were you actually paying?
      A. Nothing.
      Q. And since that time, have you had medical bills on top of what’s
      covered?
      A. 2017 was a huge year, yes. Because she had an incident -- a cheer
      incident that we had to replace some teeth and stuff. So last year, yes. But
      she’s not -- I mean, normally my kid goes to the doctor for her physicals for
      cheer. She may get a cold once a year. So normally we didn’t go to the
                                           -4-
      doctor a lot. So the money that was sitting there would always sit there and
      it would compensate what was left over.
      Q. To the best of your knowledge, do the remaining terms in this parenting
      plan reflect what was in place prior -- what was effectively in place now, in
      the current parenting plan?
      A. Yes.

      As to her home situation, Mother testified regarding money she received from a
son who moved in with her:

      Q. Now, you have someone living with you who’s paying rent, aren’t they?
      A. They are not paying rent, but my son lives with me.
      Q. Who’s your son?
      A. [J.C.].
      Q. All right. Does he not pay you $650 a month?
      A. No. He pays right at $600 a month, and that’s to pay -- he has his -- we
      have a group cellphone bill. And that’s actually under him. But it goes to
      pay his cellphone bill, it goes to help with groceries, it goes to -- he’s got
      wifi and Internet that we did not have until he moved -- I mean, wifi,
      Internet, and I think it’s U-verse now. That TV -- where he can watch TV.
      He put that in. But we didn’t have any of that before he moved in. And
      that was, if you want it, then you are going to be financially responsible for
      it.
      Q. All right. And that’s $650 a month?
      A. Also -- I didn’t say -- it was $600 a month he gives me, okay?
      Q. $600 a month?
      A. Yes.
      Q. All right. Now, he gives you that in cash?
      A. No, he puts it in my checking account.
      Q. Puts it in your checking account.
      A. Because my bills automatically come out of --
      Q. And then you pay bills out of it?
      A. Yes.

      The Child testified to her wishes going forward. Regarding her desire not to be
around Stepsister, the Child stated as follows:

      Q. Okay. Now, you’ve testified in previous hearings what it is specifically
      about [Stepsister] that scares you and that makes you not want to be around
      her?
      A. Yes.
                                           -5-
      Q. That’s your stepsister. And also your [Stepmother]. But this is our final
      hearing date. So I’d like to just have you go through and give me some
      specific reasons -- let’s start with [Stepsister] -- that you’re asking that you
      not have to be around [Stepsister].
      A. Well, I’ve, like, seen her, like, get, like, violent. Or I guess you could
      say violent. Just physical, I guess. In the car, like I said before. When she,
      like, jumped over me and hit my brother. And then I’ve seen her just go
      off, like, crazy. Just over, like, simple things.

       The Child’s view of Stepmother was similar. On the subject of why she did not
want to be around Stepmother, the Child stated:

      Q. Now, tell me a little bit about why you don’t want to be around
      [Stepmother].
      A. I’ve seen her basically do the exact same thing seem. Like, unstable at
      different times over, like, simple things.
      Q. Okay. Has she been violent in your presence?
      A. Yes.
      Q. Okay. Has she knocked over furniture in your presence?
      A. Yes.
      Q. Has she been derogatory towards your dad in your presence?
      A. Yes.

       Father, in stark opposition to the testimony of Mother and the Child, testified
passionately that his family had been splintered apart by Mother’s vindictiveness. In his
testimony, Father acknowledged that Stepmother was facing certain criminal charges
relating to drugs. Father stated in an exchange with the Chancellor:

      THE COURT: Okay. And just so that I understand, you’re insistent upon
      the fact that [the Child] must be required to spend the night in your -- in
      your home while your wife, [Stepmother], is there, after you’ve heard her
      testimony?
      THE WITNESS: Yes, Your Honor, I am.
      THE COURT: Okay.
      THE WITNESS: I mean, can I speak freely about it?
      THE COURT: That’s why I’m trying -- I’m trying figure out what to do.
      THE WITNESS: My daughter, for the last time, has been living with her
      mother. Her mother does have a vindictive case against myself and
      [Stepmother]. Mainly [Stepmother]. Yes, we did have two affairs, Your
      Honor. We did. She’s upset with [Stepmother], even with text and

                                            -6-
      everything that we could provide -- that she’s upset that [Stepmother]
      didn’t leave me; that I decided to stay with [Stepmother].
      THE COURT: Well, I understand. But I’m not -- I’m concerned about
      what your daughter has said to me.
      THE WITNESS: Yes, Your Honor. And that’s what I’m trying to get at.
      She’s got her mother in her ear 24 hours a day, except for the little times
      that I do get her. Especially right now, 24 hours a day putting stuff in her
      head, Your Honor. She’s not gotten to get back over with us. My wife has
      had a restraining order for 17 months. 17 months, Your Honor. I can’t
      even have a family. I can’t do -- take all my family to a dinner. That’s all
      my family. My wife has never harmed my daughter, ever. Okay? My
      stepdaughter has never harmed my daughter. And yet I got pulled into
      Court on the very first day for irreparable harm to my daughter because I
      wouldn’t let her go on a school trip -- or a trip. And then I got my parental
      rights stripped from me for 10 weeks, 12 weeks because she wanted to go
      to a dance. It was my time, and I was going to take her. And my parental
      rights were stripped. Okay. Yes, my wife has criminal charges against her.
      But again, the people don’t go around talking [sic] daughters and
      stepdaughters and children away from their parents because they’ve been
      accused of something. That’s not how it’s supposed to work. I can’t have
      a family. And that does make this -- [Mother] very happy because that’s
      what she wants. But my daughter’s not had the time to get back into my
      family and relearn and get acquainted and do things and have fun. My
      daughter used to love [Stepmother] to death. Love [Stepmother] to death.
      There was even a time she asked her did she need to call her mom or what.
      And there were a couple of times she said she wished she was her mom.
      She loved her. Followed her around the house every time she came to visit.
      Then we had some incidents between me and [Mother], things got a little
      tense, then my daughter started backing off. Because I don’t know what
      went on between her and my daughter and what she was saying about
      [Stepmother]. But again, herself in the text messages and stuff, she heard
      her say earlier, she told [Stepmother] she’s a great woman. Well, if she’s a
      great woman to take care of our child and come help you at 2 o’clock in the
      morning, why isn’t she a great woman now? But again, this has all been
      taken away from me for nothing. Nobody has harmed my daughter. I
      would never let anybody harm my daughter. Ever. I wouldn’t let anybody
      harm any of my children. And do I think that’s a bad environment? No, I
      don’t, Your Honor. I do not.

       In February 2018, the Trial Court entered its order ruling in favor of Mother. The
Trial Court found and held, as relevant:
                                           -7-
        8. The 2010 Permanent Parenting Plan (hereafter “PPP”) named the
Mother as Primary Residential Parent for [the Child] . . . with the parenting
time to be 285 days for Mother and 80 days for Father. The Father was to
have parenting time with [the Child] from Friday after school to Sunday at
8:45 p.m. every other week, and every Thursday evening after to school
until 8:45 p.m.; two weeks of uninterrupted parenting time in two seven day
increments nonconsecutive in the summer, with the first week of parenting
time to be the Saturday before July 4 through the following Saturday (due
to Father’s work schedule at Nissan). Other additional holiday parenting
time with [the Child] was awarded to Father.
        9. In that Father was the Primary Residential Parent of two older
minor children, the Court approved a deviation from the Child Support
Guidelines and ordered that neither party shall pay child support to the
other. The Father was to maintain reasonable health insurance on the
parties’ minor children with the Mother to be responsible for all uncovered
reasonable and necessary medical expenses for [the Child].
        10. The minor child [J.C.] was emancipated on May . . ., 2011. The
minor child [Z.W.] was emancipated on August . . ., 2016. Both resided
with Father. The remaining minor child [the Child] is now fifteen years of
age.
        11. The Father works the evening shift at Nissan and typically does
not arrive home from work until late night, Monday through Friday. Father
does not anticipate a change in his work schedule. Due to his work
schedule, Father is precluded from having parenting time with the minor
child every Thursday evening and Friday evenings every other weekend as
ordered in the PPP.
        12. Father married [Stepmother] in 2011. After his marriage to
[Stepmother], Father only sporadically exercised his parenting time
designated in the PPP with [the Child], Father exercised parenting time
approximately six times in 2016.
        13. [Stepmother’s] daughter [Stepsister] is now eighteen years of age
and has been living with Father and [Stepmother] in Father’s home.
[Stepsister] is a drug addict and has been on and off drugs since the age of
thirteen (13). [Stepsister] has undergone attempts of rehabilitation on five
(5) occasions and is now to undergo adult rehabilitation in California for
one year. [Stepsister] has made Facebook posts demonstrating alcohol
possession, guns and smoking. [The Child] has witnessed [Stepsister]
being aggressive to other family members in her presence. [The Child] is
concerned for her safety around [Stepsister] and does not want to be in
[Stepsister’s] presence.

                                     -8-
       14. [Stepmother] has shown significant aggression in the presence of
the minor child on a number of occasions. [Stepmother] was argumentative
and aggressive toward other witnesses in the presence of the [the Child]
while in court sequestration at the courthouse in June 2016. [Stepmother]
lectured the child regarding the unfitness of Mother in September 2016;
publicly rebuked [the Child] while at [the Child’s] cheerleading recognition
event at [the Child’s] school and attended the event over the child’s
objection; angrily threw Christmas presents and other items in the presence
of the child; and, [Stepmother] was arrested in May, 2017 on Felony drug
charges involving minors at her home. [The Child] has testified to the
Court that she does not want to be in the presence of [Stepmother] during
parenting time with Father. It is in [the Child’s] best interest that parenting
time with the Father be conducted outside the presence of [Stepmother] and
[Stepsister].
       15. [The Child] has testified to the Court that she desires to maintain
an ongoing relationship with Father outside the presence of [Stepmother].
Father has testified he wished to maintain an ongoing relationship with [the
Child].
       16. The Court reviews Tennessee Code Annotated 36-6-
106(a)(9)(11)(12)(13) and (14) in consideration of the request by Mother
and [the Child] that [the Child] not be in the presence of [Stepmother] and
[Stepsister].
       17. Factor (9) the Child’s interaction and interrelationships with
siblings, other relatives and step relatives, and mentors as well as the
child’s involvement with the child’s physical surroundings, school or other
significant activities. The Court finds that [Stepmother] and [Stepsister]
pose a threat to the child’s safety and well being for the reasons stated
hereinabove with this factor supporting no contact with [Stepmother] and
[Stepsister] as a stepmother and stepsister.
       18. Factor (11) Evidence of physical or emotional abuse to the child,
to the other parent or to any other person. The Court shall where
appropriate refer any issues of abuse to Juvenile Court for further
proceedings.
       19. Factor (12) The character and behavior of any other person who
resides in or frequents the home of the parent and such persons interactions
with the child. For the reasons stated hereinabove, Factors (11) and (12)
are applicable and support the fact that [Stepmother] and [Stepsister] should
not be in the presence of the minor child due to emotional outbursts of
anger, [Stepmother] lecturing the child about the Mother and Mother’s
conduct, the berating of the child in public at the child’s 8th grade
recognition (after the child requested [Stepmother] not be present) and the
                                      -9-
pending Felony drug charges against [Stepmother] involving juveniles.
Further, the emotional outburst and public display by [Stepsister] on social
media, as well as [Stepsister’s] drug addiction are all sufficient reasons for
the minor child [the Child] to not be required to be in the presence of
[Stepmother] nor [Stepsister].
        20. Factor (13) The reasonable preference of the child at twelve (12)
years of age or older. The Court may hear the preference of a younger
child upon request. The preference of older children should normally be
given greater weight than those of younger children. The minor child [the
Child], age fifteen, has testified before the Court that she desires not to be
in the presence of [Stepmother] or [Stepsister] due to the reasons stated
hereinabove. The Court gives significant weight to [the Child’s] preference
in that such preference is supported by evidence presented other than
through [the Child].
        21. Factor (14) Each parent’s employment schedule, and the Court
should make accommodations consistent with those schedules. [The Child]
has testified that she desires to maintain a parent/child relationship with
Father, notwithstanding her preference to not be around [Stepmother] nor
[Stepsister]. Father is employed on the evening shift in a well paying
manufacturing job at Nissan for which Father does not anticipate a change
in his work schedule. Therefore, the Court will accommodate Father’s
schedule by eliminating every Thursday evening and every other Friday
evening parenting time with [the Child].
        22. Mother contends she has expended $1,500.16 on health care bills
for [the Child] since 2010. Mother has texted Father on the medical
coverage and Father did not respond. Mother could not get information
from Father regarding the child’s medical insurance coverage. Mother
testified that she obtained medical insurance coverage on the minor child
due to Father’s unresponsiveness.
        23. Father contends the child remained covered under his health
insurance coverage since the original divorce, and never changed the health
insurance coverage. Father sent an insurance card to Mother approximately
six to eight months prior to the hearing. The Court finds that there is
insufficient evidence the Father did not carry reasonable health insurance
coverage on the minor child [the Child] as required in the PPP, however,
the insurance may have had a high out of pocket expense.
        24. The PPP required Father to carry reasonable health insurance on
the parties’ three children, the PPP required Mother to pay all uncovered
reasonable and necessary medical expenses for the minor child [the Child].
        25. The Court requires Father to continue to carry reasonable
medical insurance on the minor child [the Child]. All uncovered reasonable
                                     -10-
and necessary medical expenses for [the Child] including but not limited to
deductibles or co-payments, eye glasses, contact lenses, routine annual
physicals and counseling will be paid by the Mother and Father on the
prorated basis of the respective gross income of each as determined in the
child support worksheet. All uncovered reasonable and necessary medical
expenses incurred on the minor child [the Child] for the period up to
August . . ., 2016, (the emancipation of [Z.]) date, will be the responsibility
of Mother. All uncovered reasonable and necessary medical expenses
incurred on and after August . . ., 2016, will be the responsibility of Mother
and Father on an income prorated basis as stated hereinabove. Mother will
provide copies of all medical bills incurred on [the Child] on and after
August . . ., 2016, to Father within thirty (30) days, and Father will have the
responsibility to reimburse Mother for those prorated expenses within
ninety (90) days. All future uncovered reasonable and necessary health
care expenses for [the Child] will be submitted to Father within thirty (30)
days of being incurred, and Father will reimburse Mother for those
expenses within thirty (30) days. Father will provide to Mother all
necessary insurance cards and documentation required to secure medical
treatment coverage for [the Child] on Father’s health insurance.
       26. The Mother is employed at the YMCA full time and Captain
Video part time. The Mother’s gross monthly income was $3,335.00 for
the YMCA and $390.00 for Captain Video. The Mother’s total gross
monthly income for child support purposes is $3,725.00. The Mother
receives $600.00 per month in payment from an adult child for his living
expenses which the Court finds is a set off against expenses paid by Mother
on behalf of the adult child, and is therefore not counted as gross income to
the Mother.
       27. The Father is employed as a factory worker at Nissan in Smyrna.
Based upon Father’s pay stubs for 52 weeks from October 14, 2016, to
October 6, 2017, Father’s annual gross income is $84,917.86. The Court
determines the Father’s gross monthly income to be $7,076.00 for child
support purposes.

                                     ***

        31. For the period June 8, 2016, through February, 2018 the Father
owed the Mother for child support on [the Child] a total of $16,018.00. For
the same time period, the Father paid Mother $8,099.00, leaving a child
support arrearage balance of $7,919.00 as of March 1, 2018. The arrearage
balance of $7,919.00 should be satisfied over a period of 27 months at the
rate of $293.00 per month. The current child support obligation of $824.00
                                     -11-
      per month plus the child support arrearage of $293.00 per month is a total
      payment of current child support and arrearage of $1,117.00 per month
      beginning March 1, 2018, and with the arrearage payment ending in May,
      2020. The monthly child support payment may be prorated to conform to
      Father’s work pay schedule.
              32. The Court finds a material change in circumstances has occurred
      in accordance with T.C.A. 36-6-101(a)(2)(C) which warrants a
      modification of the residential parenting schedule. The material change in
      circumstances is based upon the child’s increase in age to fifteen (15) years
      old (the child being age seven at the time of the most recent PPP); the
      change in Father’s work schedule; the change in the Father’s living
      conditions with the addition of wife [Stepmother] and [Stepsister], and such
      other circumstances cited hereinabove, which make it necessary to make
      changes in the residential parenting schedule and matters related thereto.
              33. Based upon the Father’s work schedule and the evidence
      presented to the Court, the Court finds that the Father will have parenting
      time with the minor child every other weekend from Saturday morning at
      9:00 a.m. until Sunday night at 6:00 p.m. This overnight parenting time
      must be conducted outside the presence of [Stepmother] and [Stepsister]
      and they may not be on the premise of the visitation at any time during the
      visitation time period. . . .

                                          ***

             35. Based upon the parenting time allocated to Father, Mother is
      allocated 321 parenting days and Father is allocated 44 parenting days.
             36. Mother’s attorney fees may be awarded based upon an affidavit
      submitted with a separate order.

       In March 2018, Father filed a motion to alter or amend. In April 2018, Mother
filed a motion to include specific provisions in the final order. In May 2018, the Trial
Court entered its order disposing of the motions, an order we quote from as pertinent to
those issues raised on appeal:

             1. [Father] requests the Court to amend its judgment to allow
      [Father’s] wife [Stepmother] to be present during the father’s visitation.
      The motion included as an attachment a copy of the order portion of the
      General Sessions Criminal Warrant for possession of schedule IV for resale
      (Xanax) issued against [Stepmother]. The statement on the Warrant
      indicated that the criminal charge was under advisement (U/A) for ninety
      (90) days with [Stepmother] to pay costs and taxes. The Bench Notes and
                                          -12-
Interlocutory Orders section of the Warrant stated, “will be dismissed
6/6/18 U/A (under advisement) until 6/6/18, pay cost only.” The Order was
signed by Special Judge Randy Lucas.
       This Court in its Order of February 16, 2018, cited several specific
reasons for the Order banning [Father’s] current wife [Stepmother] from
being present during parenting time between the father and the minor child.
The pending criminal charges were but one of the factors considered by the
Court. The Court also considers that the criminal drug case was taken
under advisement for a period, and [Stepmother] was not determined to be
innocent. The Court also considers the testimony in a prior hearing on
December 19, 2017, of the Hendersonville Police Department Detective
Richard Steffy regarding the circumstances which occurred and his
observations at the time of the initial arrest. Therefore, the Court
respectfully denies that portion of the Motion to Alter and Amend.
       [2] The Respondent/Father requests the Court to recalculate his child
support obligation based upon averaging his annual income over a three
year period contending his 2017 income was unusually high because of the
amount of overtime he worked that year. [Father] attached to his Motion to
Alter and Amend Judgment copies of his 2015 Federal Income Tax Return
showing income through wages of $66,801.00 (with total income of
$70,803.00) and his Federal Income Tax Return for 2016 indicating gross
wages in the amount of $69,367.00. Neither of [Father’s] tax returns
included a W-2 wage and tax statement showing [Father’s] Medicare
Wages and Tips for the respective years, which would have been greater.
Neither of the prior year’s tax returns were introduced at the trial of this
matter. The Court finds that [Father’s] Federal Income Tax Returns for
2015 and 2016 would have been available to him at the trial of this matter
on January 10, 2018. The respective tax returns cannot be considered
newly discovered evidence nor can it be considered evidence unavailable to
[Father] at time of trial. The Respondent does not contend the income
information for the period of October 14, 2016, through October 6, 2017,
was inaccurate, but contends the gross income must be compared against
prior years that were not placed into evidence at the time of trial.

                                    ***

       The motion must be denied in that the tax returns were available to
[Father] at time of trial, and further [Father] knew that determination of
child support was at issue. [Mother] offered proof of [Father’s] income
through payroll records from October, 2016 to October, 2017. [Father]
offered no countervailing proof on his income at trial.
                                    -13-
             Further, had [Father’s] tax returns for 2015 and 2016 been admitted
      and considered at trial, the Court would have most likely set [Father’s]
      gross monthly income at $7,076.00. Based upon the income tax returns,
      [Father] had a wage income of $66,801.00 in 2015 and a wage income of
      $69,367.00 in 2016. [Father’s] income records from October 2016 to
      October 2017 which were utilized by the Court indicated [Father’s] income
      was $84,918.00 annually.

                                           ***

      In the instant case, [Father’s] income went from $66,801.00 in 2015, to
      $69,367.00 in 2016 to $84,918.00 for most of 2017 (12 months). [Father’s]
      income was steadily increasing, and therefore the Court made the proper
      determination of his gross income in setting child support.

              3. [Father] contends that $600.00 per month received by [Mother]
      from their adult son who lives with [Mother] should be included in wife’s
      gross income for child support calculations purposes. [Mother] testified at
      trial that the parties’ adult son who lives with her provides her with $600.00
      per month for his expenses from which she pays the adult son’s cell phone
      expense, his wi-fi and Internet service, and his food and groceries.
      [Mother] contended that this was a pass through amount which would not
      be incurred except for the residency of the adult son and all was spent on
      providing him food and services. [Mother] did not offer a detailed break
      down of each item provided to the adult son, however, the Court
      determined the [Mother] had been credible throughout the trial and
      accepted the [Mother’s] explanation that the $600.00 per month is a “pass
      through” and that [Mother] incurs the full additional expense for the
      additional services provided to the adult son which she would not otherwise
      incur.
              Therefore, the Court having addressed each of the three parts of
      [Father’s] motion, the Court must now respectfully deny in full [Father’s]
      Motion to Alter and Amend the judgment.

      As a final matter below, the Trial Court entered an order awarding Mother
$6,823.47 in attorney’s fees. Father timely appealed to this Court.




                                           -14-
                                         Discussion

       Although not stated exactly as such, Father raises the following four issues on
appeal: 1) whether the Trial Court erred in reducing Father’s parenting days from 80 to
44 and in ordering Father to exclude Stepmother and Stepsister from his parenting time
with the Child; 2) whether the Trial Court erred in failing to include Mother’s rental
income in the child support calculation and in failing to calculate Father’s child support
arrearage on the basis of a three year average to account for variations in overtime; 3)
whether the Trial Court erred in requiring Father to pay a pro rata share of reasonable
uncovered medical expenses; and, 4) whether the Trial Court erred in awarding Mother
attorney’s fees. Mother does not raise a separate issue requesting her attorney’s fees
incurred on appeal but instead asks for such only in the argument section of her brief.

       We first address whether the Trial Court erred in reducing Father’s parenting days
from 80 to 44 and in ordering Father to exclude Stepmother and Stepsister from his
parenting time with the Child. Father argues that the reduction was punitive and
unwarranted.

       As to the analysis to be employed when considering a petition to change a
residential parenting schedule, this Court has stated:

       [W]hen a court is considering a petition to modify a residential parenting
       schedule, it must first determine whether a material change of circumstance
       has occurred. Tenn. Code Ann. § 36-6-101(a)(1)(C). If such a change is
       established, the court proceeds to determine whether modification of the
       schedule is in the best interest of the child, utilizing the factors at § 36-6-
       106(a) and, where applicable, § 36-6-406.

Wheeler v. Wheeler, No. M2015-00377-COA-R3-CV, 2016 WL 3095695, at *3 (Tenn.
Ct. App. May 24, 2016), no appl. perm. appeal filed. The abuse of discretion standard is
applied when reviewing a trial court’s modification of a residential parenting schedule.
Armbrister v. Armbrister, 414 S.W.3d 685, 693 (Tenn. 2013). An abuse of discretion
occurs when a trial court “appl[ies] an incorrect legal standard, reaches an illogical result,
resolves the case on a clearly erroneous assessment of the evidence, or relies on
reasoning that causes an injustice.” Id. (quoting Gonsewski v. Gonsewski, 350 S.W.3d
99, 105 (Tenn. 2011)). The material change necessary to trigger a change in the
residential parenting schedule includes “changes that reasonably could have been
anticipated when the original residential parenting schedule was established.”
Armbrister, 414 S.W.3d at 703 (footnote omitted). Here, the schedule was implemented
when the Child was 7 years old, and it is undisputed that it is not working. The parties

                                            -15-
very much dispute, however, what sort of modified schedule would be in the Child’s best
interest. Father requested 90 days with the Child. The Trial Court awarded only 44.

       With regard to a child’s best interest in the context of a change in residential
parenting schedule, the following statutory factors are to be considered by courts:

      (a) In a suit for annulment, divorce, separate maintenance, or in any other
      proceeding requiring the court to make a custody determination regarding a
      minor child, the determination shall be made on the basis of the best
      interest of the child. In taking into account the child’s best interest, the
      court shall order a custody arrangement that permits both parents to enjoy
      the maximum participation possible in the life of the child consistent with
      the factors set out in this subsection (a), the location of the residences of the
      parents, the child’s need for stability and all other relevant factors. The
      court shall consider all relevant factors, including the following, where
      applicable:

      (1) The strength, nature, and stability of the child’s relationship with each
      parent, including whether one (1) parent has performed the majority of
      parenting responsibilities relating to the daily needs of the child;

      (2) Each parent’s or caregiver’s past and potential for future performance of
      parenting responsibilities, including the willingness and ability of each of
      the parents and caregivers to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness
      of each of the parents and caregivers to facilitate and encourage a close and
      continuing parent-child relationship between the child and both of the
      child’s parents, the court shall consider the likelihood of each parent and
      caregiver to honor and facilitate court ordered parenting arrangements and
      rights, and the court shall further consider any history of either parent or
      any caregiver denying parenting time to either parent in violation of a court
      order;

      (3) Refusal to attend a court ordered parent education seminar may be
      considered by the court as a lack of good faith effort in these proceedings;

      (4) The disposition of each parent to provide the child with food, clothing,
      medical care, education and other necessary care;



                                            -16-
(5) The degree to which a parent has been the primary caregiver, defined as
the parent who has taken the greater responsibility for performing parental
responsibilities;

(6) The love, affection, and emotional ties existing between each parent and
the child

(7) The emotional needs and developmental level of the child;

(8) The moral, physical, mental and emotional fitness of each parent as it
relates to their ability to parent the child. The court may order an
examination of a party under Rule 35 of the Tennessee Rules of Civil
Procedure and, if necessary for the conduct of the proceedings, order the
disclosure of confidential mental health information of a party under § 33-
3-105(3). The court order required by § 33-3-105(3) must contain a
qualified protective order that limits the dissemination of confidential
protected mental health information to the purpose of the litigation pending
before the court and provides for the return or destruction of the
confidential protected mental health information at the conclusion of the
proceedings;

(9) The child’s interaction and interrelationships with siblings, other
relatives and step-relatives, and mentors, as well as the child’s involvement
with the child’s physical surroundings, school, or other significant
activities;

(10) The importance of continuity in the child’s life and the length of time
the child has lived in a stable, satisfactory environment;

(11) Evidence of physical or emotional abuse to the child, to the other
parent or to any other person. The court shall, where appropriate, refer any
issues of abuse to juvenile court for further proceedings;

(12) The character and behavior of any other person who resides in or
frequents the home of a parent and such person’s interactions with the
child;

(13) The reasonable preference of the child if twelve (12) years of age or
older. The court may hear the preference of a younger child upon request.
The preference of older children should normally be given greater weight
than those of younger children;
                                    -17-
       (14) Each parent’s employment schedule, and the court may make
       accommodations consistent with those schedules; and

       (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106 (a)(2017).

       The Trial Court made detailed findings relying upon factors (9), (11), (12), (13),
and (14). The evidence does not preponderate against the Trial Court’s findings. Father
argues on appeal that, in sharply reducing his parenting time, the Trial Court wrongly is
punishing him for his past failure to fully exercise visitation. Based on our review of this
record, Father’s interpretation of the Trial Court’s rationale is unfounded. Father’s past
failure to exercise parenting time is but one foundation piece of the Trial Court’s
judgment.

       While Father correctly points out our General Assembly’s intent that both parents
should enjoy maximum participation in their children’s lives, for this to occur it must be
consistent with the other relevant best interest factors. The Trial Court made detailed
findings in support of its best interest analysis. The Child’s preference rightly was
afforded considerable weight by the Trial Court. The Child articulated rational reasons
stemming from Stepmother’s and Stepsister’s behavior as to why she prefers not to be
around them.

       Father, meanwhile, is adamant that his current family should be unified no matter
what the Child’s views are. Father argues that the Child should not be able to dictate his
family situation. In Father’s view, he has a right to build his family as he sees fit and the
Trial Court, by excluding Stepmother and Stepsister from his parenting time, wrongly
makes him choose between his relationship with the Child and his relationship with
Stepmother and Stepsister. Father cites an opinion of this Court in which we stated:

               Unless “substantial harm threatens a child’s welfare, the state lacks a
       sufficiently compelling justification for the infringement on the
       fundamental right of parents to raise their children as they see fit.” Hawk,
855 S.W.2d at 577. In cases of divorce, it is very important to maintain the
       relationship between the non-custodial natural parent and the child, Neely v.
       Neely, 737 S.W.2d 539, 542 (Tenn. Ct. App. 1987) (citing Dillow v. Dillow,
       575 S.W.2d 289, 291 (Tenn. Ct. App. 1978)), and “[t]he courts should not
       lightly and without good cause sever the non-custodial parent’s right to the
       care and companionship of a child.” Neely, 737 S.W.2d at 542 (citing
       Stubblefield v. State ex rel. Fjelstad, 106 S.W.2d 558, 560 (Tenn. 1937)).
       Because the restraint imposed by the permanent injunction would likely
                                            -18-
       interfere with Mr. Motycka’s right to maintain a relationship with his
       children, Mr. Motycka has standing to challenge the validity of the
       injunction issued in this action.

Atkins v. Motycka, No. M2007-02260-COA-R3-CV, 2008 WL 4831314, at *5 (Tenn. Ct.
App. Nov. 6, 2008), no appl. perm. appeal filed.

        In the instant case, the Trial Court found specifically that [Stepmother] and
[Stepsister] “pose a threat to the child’s safety and well being. . . .” The Trial Court cited
numerous examples as to the nature of this threat, including Stepsister’s unfortunate drug
dependency for which she has been in rehab and Stepmother’s combustible temper.
Father asserts that labeling this a “threat” is an exaggeration. We respectfully disagree
with Father and find, as did the Trial Court, that long-term illegal drug consumption and
out-of-control temper constitute a substantial threat to the Child’s welfare justifying the
restrictive provisions in the parenting plan. Father’s wish not to have to choose between
members of his family is understandable, but it must give way to what is in the best
interest of the Child. We affirm the Trial Court both as to its fashioning of the residential
parenting schedule and to its exclusion of Stepmother and Stepsister from Father’s
parenting time.

       Moving to the financial issues on appeal, we next address whether the Trial Court
erred in failing to include Mother’s alleged rental income in the child support calculation
and in failing to calculate Father’s child support arrearage on the basis of a three year
average to account for variations in overtime. According to Father, recent overtime
inflated his income and the Trial Court should have averaged the most recent three years
of his income instead of using only the most recent year. The standard of review in a
child support modification case has been articulated by this Court has follows:

              In a child support modification case, the trial court’s findings of fact
       are reviewed de novo with a presumption of correctness. See Lacey v.
       Lacey, No. W2002-02813-COA-R3-CV, 2003 WL 23206069, at *2 (Tenn.
       Ct. App. Oct. 31, 2003), no perm. app. (citing Huntley v. Huntley, 61
S.W.3d 329, 334 (Tenn. Ct. App. 2001)). On appeal, considerable
       deference is given to the trial court’s determinations of the credibility and
       weight to be given to witness testimony because “the trial court [had] the
       opportunity to observe the witnesses’ demeanor and hear the in-court
       testimony.” Interstate Mech. Contractors, Inc. v. McIntosh, 229 S.W.3d
674, 678 (Tenn. 2007) (citing Tobitt v. Bridgestone/Firestone, Inc., 59
S.W.3d 57, 61 (Tenn. 2001); McCaleb v. Saturn Corp., 910 S.W.2d 412,
       415 (Tenn. Workers Comp. Panel 1995)). “The trial court’s conclusions of

                                            -19-
       law are reviewed de novo, with no presumption of correctness.” Lacey,
       2003 WL 23206069, at *2 (citing Huntley, 61 S.W.3d at 334).

Massey v. Casals, 315 S.W.3d 788, 793-94 (Tenn. Ct. App. 2009). Child support
decisions retain certain discretion but this discretion is hemmed in by the Child Support
Guidelines.      Richardson v. Spanos, 189 S.W.3d 720, 725 (Tenn. Ct. App. 2005).
“Averaging is usually correct for calculating a party’s fluctuating income, but it is not
appropriate when a spouse’s income is steadily declining or increasing . . . . In such
circumstances, the obligor’s income should be based on his or her current salary.”
Cisneros v. Cisneros, No. M2013-00213-COA-R3-CV, 2015 WL 7720274, at *6 (Tenn.
Ct. App. Nov. 25, 2015), no appl. perm. appeal filed (citations and internal quotation
marks omitted).

       In its order denying Father’s motion to alter or amend, the Trial Court noted that
Father had failed to present this additional evidence of income at trial even though it was
available at the time of trial. The Trial Court stated that, even if it had considered the
additional evidence, if would have found as it did because Father’s income was
increasing. Father fails to cite sufficient authority reflecting that the Trial Court
somehow was obliged to use an averaging method in these circumstances to determine
his income. Averaging is appropriate in many instances, but it is not required in all.

       With respect to Mother receiving $600 per month from her adult son and whether
that should be included as rent in her gross income for child support purposes, the Trial
Court found that this practice was a mere “pass through.” In making its finding, the Trial
Court found Mother a credible witness and accepted her explanation. We extend
significant deference to trial court’s credibility determinations. We affirm the Trial Court
on this issue pertaining to the parties’ respective incomes.

        We next address whether the Trial Court erred in requiring Father to pay a pro rata
share of reasonable uncovered medical expenses. Father states that no material change of
circumstance occurred since entry of the original permanent parenting plan to justify
placing this new burden on him. Father cites one case, Blake v. Sims, No. W2007-02129-
COA-R3-CV, 2008 WL 5130425 (Tenn. Ct. App. Dec. 5, 2008), no appl. perm. appeal
filed, for the uncontroversial proposition that a change in custody or visitation requires a
material change in circumstances.

       We do not see how this relates to any alleged error by the Trial Court. The Trial
Court found, as we have affirmed, a material change in circumstances for purposes of the
residential parenting schedule. The Trial Court also revisited child support, and Father
does not dispute that he must pay child support for the Child although he disputes the
calculation of his income. Therefore, it is strange that Father would contend that this
                                            -20-
specific expense requires a material change in circumstance as to the insurance coverage
itself akin to that required to modify the residential parenting schedule. Certainly he has
cited no authority to that effect. In any event, even if that were the case, it is not quite as
simple as Father’s statement that his health plan has never changed. Mother testified at
trial that, in recent times, she has incurred large costs because Father’s health plan leaves
so much uncovered. It may be the same insurance, but practically things have changed to
Mother’s and, more crucially, the Child’s detriment. In our judgment, the Trial Court did
not abuse its discretion in requiring Father to pay a pro rata share of the Child’s
reasonable uncovered medical expenses.

       The final issue of Father’s we address is whether the Trial Court erred in awarding
Mother attorney’s fees. At the time Mother’s petition was filed, Tenn. Code Ann. § 36-5-
103(c) stated as follows:

       The plaintiff spouse may recover from the defendant spouse, and the spouse
       or other person to whom the custody of the child, or children, is awarded
       may recover from the other spouse reasonable attorney fees incurred in
       enforcing any decree for alimony and/or child support, or in regard to any
       suit or action concerning the adjudication of the custody or the change of
       custody of any child, or children, of the parties, both upon the original
       divorce hearing and at any subsequent hearing, which fees may be fixed
       and allowed by the court, before whom such action or proceeding is
       pending, in the discretion of such court.

Tenn. Code Ann. § 36-5-103(c) (2017).

       Mother prevailed below and now on appeal. Father argues nevertheless:

       Mother’s bona fides in commencing this action are subject to doubt based
       upon the timing of the filing of this action, the draconian restriction sought
       on Father’s parenting rights, the unsuccessful romantic liaisons between the
       Mother and Father and her dashed expectations immediately preceding the
       filing, and the paucity of evidence supporting the “no contact” request,
       militates against the award of attorneys fees, or at least a significant
       reduction in the amount awarded.

        We disagree with Father’s characterization of Mother’s case. While no party in
this case may be completely without fault, Mother succeeded in this litigation. Under the
statute, the Trial Court had the discretion to award her attorney’s fees as it did. We find
no abuse of discretion in the Trial Court’s decision to award Mother her attorney’s fees.

                                             -21-
      Lastly, Mother requests that she be awarded her attorney’s fees incurred on appeal.
Mother did not identify a request for attorney’s fees incurred on appeal as a distinct issue.
The Tennessee Rules of Appellate Procedure provide:

       b) Brief of the Appellee. The brief of appellee and all other parties shall
       conform to the foregoing requirements, except that items (3), (4) [a
       statement of the issues presented for review], (5) (6) and 7(B) of
       subdivision (a) of this rule need not be included except to the extent that the
       presentation by the appellant is deemed unsatisfactory. If appellee is also
       requesting relief from the judgment, the brief of the appellee shall contain
       the issues and arguments involved in his request for relief as well as the
       answer to the brief of appellant.

Tenn. R. App. P. 27(b). Mother clearly wished to a raise a separate issue but did not
identify it as such in her statement of issues presented for review. “Courts have
consistently held that issues must be included in the Statement of Issues Presented for
Review required by Tennessee Rules of Appellate Procedure 27(a)(4). An issue not
included is not properly before the Court of Appeals.” Hawkins v. Hart, 86 S.W.3d 522,
531 (Tenn. Ct. App. 2001). Exercising our discretion, we decline to award Mother her
attorney’s fees incurred on appeal. The judgment of the Trial Court is affirmed in its
entirety.

                                        Conclusion

       The judgment of the Trial Court is affirmed, and this cause is remanded to the
Trial Court for collection of the costs below. The costs on appeal are assessed against the
Appellant, Jeffrey Wayne Iveson, and his surety, if any.


                                          ____________________________________
                                          D. MICHAEL SWINEY, CHIEF JUDGE




                                            -22-